                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TYRONE DAVIS SMITH,

          Plaintiff,                                                      ORDER
    v.
                                                                  Case No. 19-cv-197-jdp
 NURSE ROGER AND NURSE BRIT,

          Defendants.


         Plaintiff has submitted a request for an order directing prison officials to pay copy costs

from plaintiff’s release account. There is no federal law permitting this court to require state

officials to pay for litigation costs by accessing a prisoner’s release account funds. The only

time this court may order use of release account funds is when a prisoner’s general account has

insufficient funds to pay an initial partial filing fee payment. See Carter v. Bennett, 399 F. Supp.

2d 936, 936-37 (W.D. Wis. 2005). Accordingly, I will deny this motion.




                                              ORDER

         IT IS ORDERED that plaintiff Tyrone Davis Smith’s request for an order directing

prison officials to pay copy costs in this case from plaintiff’s release account is DENIED.




                 Entered this 19th day of April, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge




                                                  1
